—Crew III, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of possessing unauthorized medication and smuggling in violation of prison disciplinary rules stemming from the discovery of five tablets of 600-milligram Motrin in the lining of his coat during a pat frisk in the facility’s main yard. Despite the fact that petitioner has annexed to his verified petition in this matter a photocopy of what purports to be a valid prescription for the tablets in *709question, a review of the record reveals that no proof in this regard was adduced at petitioner’s disciplinary hearing. Absent such documentary evidence, petitioner’s assertion that he had been prescribed the medication at issue merely presented a credibility determination for the Hearing Officer to resolve. Under such circumstances, we perceive no basis upon which to disturb respondent’s determination. Petitioner’s remaining contentions, to the extent that they have been preserved for review, have been examined and found to be lacking in merit.
Cardona, P. J., Yesawich Jr., Carpinello and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.